Title: To Benjamin Franklin from the Chevalier Du Bouchet, 17 March 1783
From: Du Bouchet, Denis-Jean-Florimond de Langlois de Mautheville, chevalier
To: Franklin, Benjamin


paris. March. 17th. 1783.
Colonel DuBouchet, Deputy adjutant General to the french army in america, has the honor to present his Best Respects to his excellency doctor franklin. He is Very sorry to have Been hindered By Business to Wait upon his excellency, and to Give him the agreable information of the perfect state of health of all his relations and friends in philadelphia; he Left them the 3d. of january Last; and Was desired By Mrs. Beach to assure him, that she and her husband and family Were Very Well at that time— Colonel duBouchet Would Be extreamly happy to Know, When he could (Without disturbance) Wait upon his Excellency, and introduce to him, Major General Beville quarter-Master-General of the army, one of his friends— The colonel is in hopes that his excellency has not forgot, that he is the Lt. colonel of the american Rifflemen, Who, on his Return to france after the surrender of Burgoigne, had the honour to see him at passy, he is Very Confident that he Will not experience his politeness Less, after the taken of a second British army, having had the Good Luck to Be also at yorktown, under the Command of count Rochambeau— His excellency is desired to send the colonel an answer. Gel. Beville and himself Being Waiting for.


hôtel du parc Royal. Rüe Du colombier. f. B. st. Germain.his excellency doctor francklin.

 
Addressed: a son excellence / Monsieur Le Docteur franklin. / Ministre plenipotentiaire Des / etats unis De L’amerique. / à passy.
Notation: Du Bouchet Paris March 17th. 1783
